Citation Nr: 0617295	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-28 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted a 10 percent disability rating 
for the veteran's service-connected hepatitis C.  In February 
2004, the RO increased the disability rating for hepatitis C 
to 20 percent.

In March 2005, the veteran was scheduled for a video-
conference hearing before the Board.  However, he failed to 
appear.


FINDING OF FACT

The veteran's hepatitis C demonstrated a severity most 
consistent with minimal liver damage and associated fatigue, 
anxiety, and gastrointestinal disturbance considered less 
than recurrent but necessitating dietary restriction or other 
therapeutic measures.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but no 
higher, for hepatitis C have been met, effective from May 15, 
2000.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7345 (in effect prior to July 2, 
2001), Diagnostic Code 7354 (in effect on and after July 2, 
2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in October 2001.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, because the veteran's claim for service 
connection for Hepatitis was granted, i.e., proven, and he 
was assigned an initial disability rating and an initial 
effective date, section 5103(a) notice is no longer 
applicable.  As a result, even if there was a notice error 
with respect to the duty to notify that occurred prior to the 
award of service connection and the assignment of a 
disability rating and an effective date, because the claim 
has already been proven and the purpose of section 5103(a) 
has been satisfied, that error was nonprejudicial.  See also 
VAOPGCPREC 8-03.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, has been 
obtained and associated with the claims file.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in March 2002 and February 2004.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Higher rating for Hepatitis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  Specifically, 38 
C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 7312, 
7343, 7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added.  Prior 
to the July 2, 2001, regulatory change, Diagnostic Code 7345 
was the appropriate rating Code for infectious hepatitis.  
Following the regulation change, Diagnostic Code 7345 was 
amended and is currently used to rate chronic liver disease 
without cirrhosis, to specifically exclude hepatitis C.  
Diagnostic Code 7354 now contains the criteria for evaluating 
hepatitis C.

Under the former criteria, a 10 percent evaluation under 
Diagnostic Code 7345 required that the disease be productive 
of demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent was warranted for minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent evaluation, but necessitating dietary 
restriction or other therapeutic measures.  A 60 percent 
evaluation required moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  Finally, a 100 percent rating under 
this code was warranted when the disease was productive of 
marked liver damage manifested by liver function tests and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration, aggregating three or more a year, and 
accompanied by disabling symptoms requiring rest therapy.

The revised regulations add a new code, 7354, which 
specifically governs the evaluation of hepatitis C (as well 
as non-A, non-B hepatitis).  Pursuant to this regulation, a 
10 percent rating requires that the disease be productive of 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Further, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.  Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

A note following the rating criteria provides that, for 
purposes of evaluating conditions under Diagnostic Code 7354, 
an "incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

In September 2002, service connection was granted for 
hepatitis C, with a noncompensable rating assigned.  In a 
December 2002 rating decision, the RO increased the 
disability rating to 10 percent.  In February 2004, the RO 
granted an increased rating of 20 percent rating, effective 
from the date of service connection, i.e., May 15, 2000.  

VA and private treatment records showed treatment for 
hepatitis C.  In June 2000, the veteran complained of 
tiredness.  He denied any heartburn, but complained of 
constipation.  He had periods of anxiety with some 
depression.  In August 2000, the veteran reported mild 
fatigue and pain in the right upper quadrant.  The liver was 
nonpalpable.  Liver function tests in June 2001 remained 
elevated.  Sonogram was normal.

In March 2002, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
complained of fatigue.  There was no vomiting, hematemesis, 
or melena, and his weight had been stable at 155.  He did 
have episodes of colic and abdominal pain.  Although his main 
complaint was fatigue, he also experienced weakness, 
depression, and anxiety.  He was diagnosed as having 
hepatitis C.  A liver biopsy in May 2002 showed Hepatitis C 
infection, Grade 2, Stage 2.

VA treatment records from November 2002 to October 2003 
revealed that in November 2002 the veteran had 
gastroesophageal reflux disease (GERD).  In March 2003, the 
veteran was put on therapy with Pegasys and Ribavirin for his 
hepatitis C.  His depression was elevated, but at baseline.  
In May 2003, the veteran complained of fatigue and increased 
headaches, nausea, and myalgias.  Liver functioning test was 
elevated, but improved.  He was diagnosed as having chronic 
hepatitis, consistent with hepatitis C infection, grade 2 
stage 2.  Elevated depression screening score was noted.  The 
veteran was put on a diet and exercise plan.  In September 
2003, the veteran was reportedly had not responding to the 
therapy.  However, therapy was resumed for another three 
months as he did not have major side effects and admitted to 
not strictly complying with taking the Ribavirin.  Elevated 
depression scores were noted in October 2003.  In November 
2003, the veteran complained of nausea with episodic 
vomiting, headaches, fatigue, myalgias, arthralgias, 
depression, irritability, and loose stools on a daily basis.  
In March 2004, the veteran was treated for abdominal pain 
mid-epigastric, which he had for two months without nausea or 
vomiting.

In February 2004, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran complained of intermittent vomiting and have 
nausea on a daily basis.  He reported having treatment and 
taking medication for depression and anxiety.  He stated that 
he was depressed about his illness and inability to work.  
Main side effects from his anti-viral therapy were fatigue, 
nausea, and myalgias.  Physical examination of the abdomen 
was soft and mildly tender in the right upper quadrant.  His 
weight had fluctuated in the past, but was stable at that 
time, at 157 pounds.  The liver was not palpable.  he veteran 
was diagnosed as having chronic hepatitis C, undergoing a 
second course of anti-viral therapy, with symptoms of fever, 
fatigue, myalgias, nausea, and headaches related to the 
therapy as they increased from the baseline level.  

In a September 2004 VA psychiatric examination, the veteran 
was diagnosed as having post-traumatic stress disorder.  The 
examiner noted that the veteran's hepatitis C and related 
treatment was an aggravating factor of his psychiatric 
condition.

The Board finds that the symptoms of the veteran's service-
connected hepatitis C are manifested by minimal liver damage 
with associated fatigue, lethargy, and gastrointestinal 
disturbance and that such symptoms necessitate therapeutic 
measures, as required for a 30 percent evaluation under the 
regulations in effect prior to July 2, 2001.  As noted above, 
therapeutic procedures, in the form of Pegasys and Ribavirin 
treatment, were instituted beginning in March 2003, and the 
veteran was put on a diet and exercise plan in May 2003.  
Further, the veteran reported such symptoms as nausea with 
episodic vomiting, headaches, fatigue, myalgias, arthralgias, 
anxiety, irritability, and loose stools on a daily basis.  He 
was also diagnosed as having GERD.  Still further, grade 2 
stage 2 liver damage was confirmed by needle biopsy in May 
2002.  The Board concludes, with resolution of the doubt in 
the veteran's favor, that a schedular rating of 30 percent 
under the old criteria is warranted, effective from May 15, 
2000.  38 U.S.C.A. § 5107(b).

The Board also concludes that the veteran's disability 
picture from hepatitis C does not more closely approximately 
the criteria for the next higher schedular rating of 60 
percent under the old criteria or 40 percent under the new 
criteria.  The veteran's liver damage was assigned a grade 2 
stage 2 rating under the Batts and Ludwig rating system.  
Such a rating is shown to be mild liver damage according to 
the Batts and Ludwig rating chart.  K.P. Batts & J. Ludwig, 
Chronic Hepatitis. An Update on Terminology and Reporting, 
AM. J. SURG. PATHOL. 19(12): 1409-17 (1995); available at 
http://www.hepatitis.va.gov.  Although the veteran does have 
depression, which was attributed to his hepatitis infection, 
he does not have moderate liver damage and his 
gastrointestinal disturbance and fatigue have not shown to be 
disabling.  Furthermore, the evidence of record does not show 
that the veteran had anorexia accompanied by weight loss and 
hepatomegaly or incapacitating episodes.  His weight has been 
stable and his liver nonpalpable.  There is no indication 
that he has required bed rest.  Therefore, his symptoms do 
not more nearly approximate a higher rating under either the 
old or revised standards.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.7.


ORDER

A 30 percent rating for the residuals of hepatitis C is 
granted, subject to the law and regulations governing 
monetary payments.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


